SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE O’CONNOR delivered the opinion of the court:  Subsequent to the filing of this opinion, plaintiffs filed a petition for rehearing arguing that this court failed in its opinion to address the fact that the city of Chicago has amended its three utility tax ordinances, beginning with its message tax ordinance in 1978, to exclude from the definition of “gross receipts” any consideration paid by the city for its own usage, thus leaving in serious doubt the continued validity of the city’s ordinances without expressly so holding. In addition, both Peoples Gas and the city filed petitions for leave to intervene for the purpose of filing petitions for rehearing, and Commonwealth Edison filed a motion for leave to appeal as amicus curiae. All of the parties now attempt to raise essentially the same issue: Whether section 36(a) of the Public Utilities Act (HI. Rev. Stat. 1981, ch. llP/s, par. 36(a)) must be construed to require a utility to impose the additional charge on a taxing municipality whose payments for intrastate utility service have been entirely excluded from the gross receipts subject to the applicable municipal taxing ordinance. We note that this issue was never decided by the trial court, nor was it properly before us on appeal. Our holding is therefore limited to reversing the injunction against Bell and the summary judgment against Bell for charges previously collected pursuant to section 36(a). The cause is remanded to the circuit court for a determination of the effect of the amended ordinances. McNAMARA and McGILLICUDDY, JJ., concur.